DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 8-9, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Corcoran (US 20170134378).

Regarding Claim 1, Corcoran discloses a wireless token capable of representing a user network, the token comprising one or more processing modules configured to:
(Corcoran, FIG. 2(a), 20; Par [0023] Line 1-5 “… the limited-UI device is able to connect to its service provider using the full feature device to establish its credentials with the service…”
Par [0022] line 1-3 “…computing devices and computer program products which when executed on a computing device…” Claim 12 “A computing device comprising a processor configured to perform…”); authenticate the token with the user network; (Corcoran, Par [0026] line 1-3”Referring now to FIG. 2(a), embodiments of the invention make use of a secured and authenticated full feature device 20…” Par [0027] line 1-6 “By authenticated, we mean that the device 20 has obtained and/or holds at least sufficient credentials 26 to establish a connection to a network service 50 across a secure link via a local network 30 comprising either a wired or wireless LAN or combination thereof and including a local access point 40.”); responsive to said authentication, obtain and store configuration information for enabling the token to communicatively couple a device within a defined proximity to the token with the user network; (Corcoran, Par [0026] line 1-3”…the device 20 has obtained and/or holds at least sufficient credentials 26 to establish a connection to a network service 50…” line 10-13 “The configuration information for the local network, application software and any user credentials required to operate the application and establish the Secure link can be regarded as part of the credentials 26.”Par [0026] line 4-8 “Examples of full-feature device include a smart phone, tablet computer, laptop computer or indeed any computing device having the required UI and which can be brought into proximity with an IoT device to be configured.”); responsive to a wireless signal received from the device, establish a temporary secure communication channel between the device and the token; and (Corcoran, Par [0029] line 1-3 “A user first obtains with the smartphone 20, an identifier (ID) for the limited-UI device 10a using any one of a variety of out-of-band method such as … detecting the device ID via a NFC tag, RFID tag, or other ways in which the new limited-UI device 10a may communicate the device ID with the electronic device 20.”;  provide configuration information from the token to the device using the temporary secure communication channel; (Corcoran, Par [0038] “…the smartphone 20 communicate with the limited-UI device 10a, FIG. 2(c). As the limited-UI device 10a is not yet connected to the local network 30, the smartphone 20 must provide it with configuration information …” Par [0039] line 1-4 “… this communication is again out-of-band… in order to keep the limited-UI device 10a secure.”); wherein the configuration information enables the device to establish a connection with and operate in the user network based on the obtained configuration information. (Corcoran, Par [0041] line 1-7 “The configuration information provided by the smartphone 20, which is already connected to the local network 30, to the limited-UI device 10a comprises a SSID (service set identifier) and password for the local network 30. The limited-UI device 10a can then proceed to configure itself so that it may connect to Internet using the AP 40 as a gateway.”)

Regarding Claim 2, Corcoran discloses the token as claimed in claim 1 wherein the user network represented by the token comprises a plurality of other devices that are communicatively coupled with each other and share data with each other to operate in the user network, and wherein the obtained configuration information from the token comprises instructions to configure the device to communicate and share data with one or more of the other devices.(Corcoran, FIG. 2(a), 20; Par [0021] Line 1-5 “Note that because of the use of a ZKP protocol and a secure ephemeral link between a limited-UI device and a full feature device, the limited-UI device is able to connect to its service provider using the full feature device to establish its credentials with the service…”; Par [0027] line 9-10 “… the IoT devices 10a ... 10c on the local network 30.” Par [0035] line 1-7 “the cloud service 50 provides the smartphone 20 with a Zero-knowledge protocol (ZKP) challenge, FIG. 2(b). This first ZKP challenge is based on the device ID provided previously. While this is not a true private key, it is only used in this initial stage to establish a more secure peer-to-peer connection.”)

Regarding Claim 8, Corcoran discloses the token as claimed in claim 1 configured to communicate with the device using near-field communication, and optionally the token is a wearable by a user; (Corcoran, Par [0029] line 1-7 “A user first obtains with the smartphone 20, an identifier (ID) for the limited-UI device 10a using any one of a variety of out-of-band methods, such as… detecting the device ID via a NFC tag…” Par [0026] line 9-13 “…The required UI can comprise… near-field communication (NFC) tag…”)

Regarding Claim 9, Corcoran discloses a device capable of wireless communication, the device including one or more processing modules configured to: (Corcoran, Par [0027] line 4-10 “…secure link via a local network 30 comprising either a wired or wireless LAN… the IoT devices 10a ... 10c on the local network 30.” Claim 13, Line 1-3 “A client device comprising a processor … comprising any one of a network enabled: bulb, sensor or camera.”); detect a token proximate to it, the token being a token as claimed in claim 1 representing a user network. (Corcoran, Par [0029] line 6-9 “…detecting the device ID via a NFC tag, RFID tag, or other ways in which the new limited-UI device 10a may communicate the device ID with the electronic device 20.”); obtain configuration information from the token for registering the device with the user network, the user network comprising a plurality of other devices that are communicatively coupled with each other; (Corcoran, Par [0041] line 1-5” The configuration information provided by the smartphone 20 … to the limited-UI device 10a comprises a SSID (service set identifier) and password for the local network 30.” FIG. 2(a), 30; Par [0027] line 9-10 “…the IoT devices 10a ... 10c on the local network 30.” Par [0035] line 5-7 “While this is not a true private key, it is only used in this initial stage to establish a more secure peer-to-peer connection.”); establish a connection with the user network; and (Corcoran, Par [0043] line 1-2 “At the same time as it is connecting to the local network 30, the limited-UI device 10a processes…”); operate in the user network based on the obtained configuration information. (Corcoran, Par [0041] line 5-7 “The limited-UI device 10a can then proceed to configure itself so that it may connect to Internet using the AP 40 as a gateway.”)

Regarding Claim 11, Corcoran discloses the device as claimed in claim 9 being an IoT enabled device, wherein the user network is an IoT network including a plurality of other IoT devices registered to the user network; (Corcoran, Par [0026] line 1-4 “FIG. 2(a), embodiments of the invention make use of a secured and authenticated full feature device 20 to configure, secure and authenticate an IoT device 10a,10b,10c, in particular an IoT device with a limited-UI.” Par [0027] line 9-10 “…the IoT devices 10a ... 10c on the local network 30….” Par [0029] line 1-2 “A user first obtains with the smartphone 20, an identifier (ID) for the limited-UI device 10a…”)

Regarding Claim 13, Corcoran discloses the user network as claimed in claim 12 being an IoT network, wherein each of the plurality of devices are IoT enabled devices registered to operate in the user network. (Corcoran, FIG 2(a); Par [0027] line 9-10 “…the IoT devices 10a ... 10c on the local network 30.”  Par [0029] line 1-2 “A user first obtains with the smartphone 20, an identifier (ID) for the limited-UI device 10a…to obtain the ID from the new enrollee device 10a…”)

Regarding claim 14, claim 14 recites similar subject matter as claims 1 and 9, and therefore a similar prior art mapping, reasoning, and motivation in claim 1 and 3 also apply to claim 14.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3 is rejected under 35 U.S.C. 103 as being unpatentable over Corcoran et al (US 20170134378), in view of Allyn et al (US 20160174072).

Regarding Claim 3, Corcoran does not disclose the token as claimed in claim 1 wherein the configuration information from the token comprises executable instructions to: configure the device to be unresponsive to further or updated configuration information received from one or more devices representing one or more networks other that the user network associated with the token.
                  However, Allyn discloses the token as claimed in claim 1 wherein the  configuration information from the token comprises executable instructions to: configure the device to be unresponsive to further or updated configuration information received from one or more devices representing one or more networks other that the user network associated with the token; (Allyn, FIG.1; Par [0023] line 1-10 “In some embodiments, a subset of mobile computing devices 102 that are authorized may only be authorized for a designated area. The designated area may be embodied as any definable area such as an area of a building (e.g., a laboratory, a conference room, a floor of a building, a section of cubicles, etc.) In such embodiments, the network device 104 may be configured to only authorize access to the network 108 for the subset of mobile computing devices 102 that are authorized for that particular network device 104 servicing the designated area.”)
              Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of Corcoran, based on the teaching of Allyn to obtain the limitations mentioned in claim 4. This can be achieved by applying Allyn’s techniques to Corcoran’s methods to enable Corcoran’s device to be unresponsive to communication including receiving further or updated configuration information or credential from a network in which the token is not a member. The motivation for doing so is that “granted network access may be monitored to determine whether any unauthorized use is being performed by the mobile computing device. Further, network access may then be restricted if unauthorized use is detected.” (Allyn, Abstract, line 14-18) 

Claims 12, 4, and 10, are rejected under 35 U.S.C. 103 as being unpatentable over Corcoran et al (US 20170134378), in view of Kiukkonen et al (US 8818276).

Regarding Claim 12, Corcoran discloses a user network comprising: a plurality of devices that are communicatively coupled with each other and share data with each other to operate in the user network; (Corcoran, Par [0027] line 9-10 “…the IoT devices 10a ... 10c on the local network 30.” Par [0035] line 5-7 “While this is not a true private key, it is only used in this initial stage to establish a more secure peer-to-peer connection.”); a router or a control module for connecting the user network with one or more external wireless networks; and (Corcoran, FIG 2(a), Access Pont 40; Par [0027] line 4-6 “…a local network 30 comprising either a wired or wireless LAN or combination thereof and including a local access point 40.” Par [0041] line 5-7 “The limited-UI device 10a can then proceed to configure itself so that it may connect to Internet using the AP 40 as a gateway.”; wherein the user network is represented by at least one token, said at least one token being a token as claimed in claim 1; (Corcoran, FIG. 2(a), 20; Par [0023] Line 1-5 “… the limited-UI device is able to connect to its service provider using the full feature device to establish its credentials with the service…”)
               Corcoran does not disclose a database for storing information relating to each of the plurality of devices and data exchanged between them in the user network;
              However, Kiukkonen discloses a database for storing information relating to each of the plurality of devices and data exchanged between them in the user network; (Kiukkonen, Column 24, line 55-58 “The access point AP database 44 in the access rights server 35, stores data for the various access rights, resource information, credential data, and the like associated with accessing the access point AP”)
              Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of Corcoran, based on the teaching of Kiukkonen to obtain the limitations mentioned in claim 12. This can be achieved by applying Kiukkonen’s techniques to Corcoran’s methods to enable Corcoran’s device to store information related to plurality of devices communication in the user’s network in a database. The motivation for doing so is that “Wi-Fi Protected Setup facilitates the initial setting up of … devices in a Wi-Fi infrastructure network so that they may be more easily configured with security features and so that that new Wi-Fi devices may be added to the network.” (Kiukkonen, Column 15, line 27-31)

Regarding Claim 4, Corcoran does not disclose the token as claimed in claim 1 wherein the configuration information from the token comprises executable instructions to: configure the device to respond to further or updated configuration information received from the token when the device is at or within the defined proximity to the token; and operate in the user network based on the received further or updated configuration information.
                However, Kiukkonen discloses the token as claimed in claim 1 wherein the configuration information from the token comprises executable instructions to: configure the device to respond to further or updated configuration information received from the token when the device is at or within the defined proximity to the token; (Kiukkonen, Column 19, Table 1 “Credential”; Column 26, line 7-18 “FIG. 1B1 further shows the host device A transmitting one or more wireless messages to the access point AP, containing access rules 13 to be provisioned by the access rights server 35 to enable the guest device B to access the access point AP … the access rules 13, also referred to as an access grant message, may specify that the guest device B may gain access to the access point AP only when both the host device A and the guest device B are present within the coverage area of the access point or the WLAN network. The access point AP uploads the proximity access rules 13 to the access rights server 35.” Column 36, line 60-67 “The guest device B sends the authentication information 25 to the access rights server 35, via the access point AP, which was obtained by the guest device B when it engaged in an NFC touch while proximate to host device A. In response, the access rights server 35, via the access point AP, sends network credentials 28 to guest device B, only if both the host device A and the guest device B are within the coverage area of the access point AP...”); and operate in the user network based on the received further or updated configuration information; (Column 7, line 38-41 “FIG. 1I illustrates the example network diagram of FIG. 1H, wherein guest device B is now connected to the network with its new configuration and may communicate with the network, through the access point AP.”)
                Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of Corcoran, based on the teaching of Kiukkonen to obtain the limitations mentioned in claim 4. This can be achieved by applying Kiukkonen’s techniques to Corcoran’s methods to enable Corcoran’s device to respond to and communicate with the token when the two devices are within the defined proximity to each other. The motivation for doing so is to “enable short-range communication carrier transport for access control in device to-device communication with an access point device (AP) in an infrastructure network.” (Kiukkonen, Column 23, line 53-56) 

Regarding Claim 10, Corcoran does not disclose the device as claimed in claim 9 capable of communication with a plurality of tokens, each representing the user network, wherein the device is configured to obtain configuration information that is specific to each of the plurality of tokens for operating in the user network, when activated by a given token among the plurality of tokens.
               However, Kiukkonen discloses the device as claimed in claim 9 capable of communication with a plurality of tokens, each representing the user network, wherein the device is configured to obtain configuration information that is specific to each of the plurality of tokens for operating in the user network, when activated by a given token among the plurality of tokens; (Kiukkonen, Column 20, line 11-18 “Wi-Fi Direct devices may connect by forming Groups in a one-to-one or one-to-many topology…single Wi-Fi Direct device will be the Group Owner (GO) that manages the Group, including controlling which devices are allowed to join and when the Group is started or terminated.” Column 18, line 61-65 “The credential shown in the following Table 1, is a compound attribute issued by an AP or Group Owner (GO) having an integrated Registrar, representing a single WLAN Credential. Column 21, line 19-25, 36-39 “The peer-to-peer device selected as peer-to-peer group owner (GO) during group owner negotiation may start a peer to-peer group session using the credentials it intends to use for that group… The peer-to-peer client may connect to the peer-to-peer group owner to obtain credentials…The peer to-peer group owner (GO) may serve the role as the access point with an internal registrar. It will only allow association by the peer-to-peer device that it is currently with in a group formation.”)
                Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of Corcoran, based on the teaching of Kiukkonen to obtain the limitations mentioned in claim 10. This can be achieved by applying Kiukkonen’s techniques to Corcoran’s methods to enable Corcoran’s device to receive a network credential from a user’s network where the specific token is a member. The motivation for doing so is to “to controlling of wireless network access based on presence of a hosting apparatus.” (Kiukkonen, Column 1, line 10-11) 

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Corcoran et al (US 20100197271) in view of Allyn (US 20160174072), in view of Kiukkonen et al (US 8818276), and in view of Kang et al (US 20130165170).

Regarding Claim 5, Corcoran in view of Allyn does not disclose the token as claimed in claim 3 wherein the configuration information from the token comprises executable instructions to require a device reset for the device in the presence of the token at the defined proximity, prior to configuring the device to receive further or updated configuration information from the user network or the one or more other networks;
            However, Kiukkonen discloses …in the presence of the token at the defined proximity…the device to receive further or updated configuration information from the user network or the one or more other networks; (Kiukkonen, Column 36, line 35-57 “…the access point AP … has detected the presence of both the host device A and the guest device B within the coverage area, and has conveyed this information to the access rights server 35. The access rights server 35, via the access point AP, grants network access to guest device B. After additional signaling, the access point AP sends credentials to guest device B, …wherein guest device B is now connected to the network with its new configuration and may communicate with the network, through the access point AP.”) 
               Kang discloses …to require a device reset for the device … prior to configuring the device to receive further or updated configuration information…; (Kang, Par [0035] line 1-7 “Further, the CEs 150 and 160 receives a request of the CMs 120 and 130 for managing the sharing devices 140 and 160, for example, the request of the context information and the configuration of the sharing devices 140 and 160 and updates the context information of the sharing devices and resets and reconfigure of the configuration of the sharing devices 140 and 160, according to the request… the CEs 150 and 160 receives the resetting of the components of the sharing devices 140 and 160 as the request of the configuration of the sharing devices 140 and 160 and resets, that is, reconfigure the components of the sharing devices 140 and 160”; Par [0112] line 1-4 “Further, the CM 1000 …sends the reconfiguration request message for resetting, that is, the reconfiguring the configuration of the shared device to the CE 1005 …” Par[0113] line 1-3 “Then, the CE 1005 receives the reconfiguration request message and reconfigures the configuration of the sharing device…”)
             Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of Corcoran in view of Allyn, based on the teaching of Kiukkonen and Kang to obtain the limitations mentioned in claim 5. This can be achieved by applying Kiukkonen’s method of receiving configuration information when the device is within the defined proximity and Kang’s technique of resetting and reconfiguring the device, to the method of Corcoran in view of Allyn. The motivation for doing so is to “enable short-range communication carrier transport for access control in device to-device communication with an access point device (AP) in an infrastructure network” (Kiukkonen, Column 23, line 53-56), and “to allow the CE to update of the configuration resetting for the sharing device according to the request for the configuration resetting of the sharing device received from the CM.”

Regarding Claim 6 Corcoran in view of Allyn does not disclose the token as claimed in claim 5 wherein the configuration information configures the device to be unresponsive to the device reset if the token is not present at or within the defined proximity of the device.
              However, Kiukkonen teaches the token as claimed in claim 5 wherein the configuration information configures the device to be unresponsive …if the token is not present at or within the defined proximity of the device; (Kiukkonen, Kiukkonen, Column 26, 55-59 “In an example embodiment of the invention, the guest device B may connect to the access point AP only when the host device A is also present to control and monitor the use of the access point AP. If the host device A is not present, then the connection is prevented.” Column 30, line 23-30 “FIG.1J illustrates the example network diagram of FIG. 1I, where the host device A has moved away from the coverage area of the access point AP while the guest device B remains connected to the access point AP. This information is sent to the access rights server, which revokes the access rights of guest device B, in accordance with example embodiments of the invention.” Column 27, line 13-18 “Once the access rights server 35 determines that either the host device A or the guest device B is no longer within the coverage area of the access point AP, the access rights server 35 will revoke from the guest device B, the credentials for accessing the access point AP.”)
              Kang discloses … to the device reset…; (Kang Par [0112] “Further, the CM 1000 …sends the reconfiguration request message for resetting, that is, the reconfiguring the configuration of the shared device to the CE 1005 …”)
              Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of Corcoran in view of Allyn, based on the teaching of Kiukkonen and Kang to obtain the limitations mentioned in claim 6. This can be achieved by applying, to Corcoran’s in view of Allyn method, Kiukkonen’s technique of allowing the device to gain access to the user’s network only when the token representing the user’s network is available within the defined proximity of the device, and Kang’s method of resetting or reconfiguring the device when applying configuration information update. The motivation for doing so is to “enable short-range communication carrier transport for access control in device to-device communication with an access point device (AP) in an infrastructure network.” (Kiukkonen, Column 23, line 53-56). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Corcoran et al (US 20170134378), in view of ROBINTON et al (US 20170017947).

Regarding Claim 7, Corcoran does not disclose the token as claimed in claim 1 wherein the defined proximity is a distance in the range of 20 to 50 cm between the token and the device; and optionally the defined proximity is a distance that is less than 20 cm between the token and the device; 
              However, Robinton discloses the token as claimed in claim 1 wherein the defined proximity is a distance in the range of 20 to 50 cm between the token and the device; and optionally the defined proximity is a distance that is less than 20 cm between the token and the device; (Robinton, Par [0090] “1-7 “The tapping, with a mobile device such as the mobile device 104, of a smart tag such as the smart tag 108 (e.g., placement of the mobile device within a predetermined proximity of the Smart tag or vice versa, placement of the mobile device within an NFC read range of the smart tag or vice versa, placement of the mobile device within less than 50 cm of the smart tag or vice versa, etc.)…”)
              Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to implement the claimed invention by modifying a method of Corcoran, based on the teaching of Robinton to obtain the limitations mentioned in claim 7. This can be achieved by incorporating Robinton’s technical features to Corcoran’s methods to enable Corcoran’s system to define the range of the proximity distance between an IoT device and a full-service device. The motivation for doing so is that “bringing the NFC mobile device within communication range of the Smart tag, or tapping the NFC mobile device on the smart tag, or bringing the NFC mobile device within communication range of the Smart tag and entering a command via a user interface of the NFC mobile device that causes the NFC mobile device to communicate with the smart tag.” (Robinton, Par [0108], line 9-15)

Regarding claim 15, claim 15 recites similar subject matter as claims 1, 2, 9, and 12 and therefore a similar prior art mapping, reasoning, and motivation in claim 1, 2, 9, and 12 also apply to claim 15.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOHANNES WALLELIGN MINWUYELET whose telephone number is (571)272-6413. The examiner can normally be reached Monday-Friday 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on 571-272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Y.W.M./Examiner, Art Unit 2434                                                                                                                                                                                                        

/TESHOME HAILU/Primary Examiner, Art Unit 2434